Title: To James Madison from William Jarvis, 8 April 1802 (Abstract)
From: Jarvis, William
To: Madison, James


8 April 1802, Boston. Encloses his bond [as U.S. consul at Lisbon]; his sureties are two respectable Boston merchants. Has seen letters that arrived on a vessel from Lisbon 6 Apr. reporting that the prince regent of Portugal had ordered a quarantine of up to forty days on vessels from the U.S. “A measure so distressing to our Mariners, so injurious to our Merchants & so unnecessary at such a season of the year (ie in February) surprises me very very much.… Had it taken place in some of the more enlightened Countries of Europe I should have supposed it savoured very strongly of a disposition unfavourable toward us; but to you I may be allowed to say Sir, that in this Kingdom it might have been occasioned by the Fears of the good old primate, or some timid Lady near the Princess’s person.… I must beg the favour of instructions … on this or any other subject that may have come to your knowledge since I had the pleasure to see you.… No passage at present offering from this, I fear that I shall be under the necessity of going on to New York to obtain one, to which place I must beg the favour of your addr⟨ess⟩ing me to the care of the Collector.” Notes in a postscript that he has learned that another vessel recently arrived from Lisbon was admitted to that port after only a ten-day quarantine, “in consequence of haveing got the Span⟨ish⟩ Consul’s Certificate to [its] Bill of Health.” Adds that P. C. Brooks will forward a packet of papers to JM regarding a vessel seized in the Brazils.
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 3 pp.; docketed by Wagner. Enclosure not found.



   
   See Thomas Bulkeley to JM, 16 July 1802, n. 3.



   
   A full transcription of this document has been added to the digital edition.

